Paul Koblitz brought the original action in the Cuyahoga Common Pleas against Joseph Armuleuis and two others for alleged assault and battery, jointly committed by the three defendants. Koblitz obtained judgment for $5600 by default, which was thereafter vacated and judgment on a verdict was rendered in favor of Koblitz for $500, against Armu-leuis, the two others being absolved from the alleged assault and battery.
Armuleuis had set up, after denial of allegation in Koblitz’s petition, the plea of self defense. It was maintained, in evidence, that-Koblitz came to Armuleuis’ home, uninvited in a state of intoxication with one Dorothea, and discussed the merits and demerits of Bolshevism. The discussion would have ended in fist cuffs, but not for the interference of Ar-muleuis, who ejected Dorothea and repeatedly requested Koblitz to leave, who refused until at about 9:00 P. M. He was then persuaded to leave and upon being escorted to the door, suddenly turned and grasped Armuleuis by the throat, who_, fearful of great bodily harm, shoved Koblitz, who fell down 3 or 4 steps and struck his head on a sharp stone.
Error was prosecuted and the Court of Appeals affirmed the Judgment of the lower court. The case is filed in Supreme ¡ Court and Ar-muleuiis contends:
1. Testimony of Koblitz was so inconsistent as not to warrant credence.
2. Common Pleas Court erred in refusing to give a requested charge, but limited issue to Koblitz’s claim set forth in his petition entirely eliminating the justification of compelled ejection, set up in the answer.